MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Aug 03 2020, 8:56 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery Haupt                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jezia Noel Easton,                                       August 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-216
        v.                                               Appeal from the St Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1805-F3-327



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020                     Page 1 of 8
                                               Case Summary
[1]   Jezia Easton appeals his convictions for aggravated battery, a Level 3 felony;

      criminal recklessness, a Level 6 felony; and carrying a handgun without a

      license, a Class A misdemeanor. We affirm.


                                                       Issue
[2]   Easton presents one issue for our review, which we restate as whether the State

      presented sufficient evidence to rebut Easton’s claim of self-defense.


                                                       Facts
[3]   On May 8, 2018, Easton and his father, Noel Easton (“Noel”), were shopping

      at a Lowe’s store in South Bend. Upon their departure from the store, Easton

      and Noel encountered Demetrius Johnson (“Johnson”) in the parking lot. The

      men know each other because Johnson’s brother has been married to Noel’s

      sister for thirty-five years. 1 Johnson was at Lowe’s to obtain painting supplies

      and to retrieve his paycheck from his employer. Noel approached Johnson to

      talk, and Johnson informed Noel he would talk to Noel after Johnson finished

      speaking with his employer. While Noel waited for Johnson, Easton went to

      his parked vehicle and made a phone call to his brother.




      1
        Per Noel’s testimony, Johnson stole money from another son, Adrian Easton, three years prior to the
      incident at Lowe’s. Tr. Vol. III p. 25.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020                   Page 2 of 8
[4]   Johnson finished talking to his employer and walked a short distance across the

      parking lot to speak with Noel. Johnson and Noel embraced with a hug and

      handshake and began talking. While Noel and Johnson were talking, Easton

      retrieved a handgun from the glove compartment of his vehicle, exited the

      vehicle, and stood with Noel and Johnson. Johnson and Noel then began

      arguing. Johnson dropped the paint sticks in his hand and punched Noel one

      time in the head. Noel did not fall down as a result of the punch. Easton,

      however, pulled out the handgun and began shooting toward Johnson’s feet.

      Witnesses testified they heard four or five shots.


[5]   Johnson was shot once in the right tibia and collapsed to the ground. Two of

      the bullets also hit a metal cage containing propane tanks outside Lowe’s. After

      the shooting, Easton and Noel got into their vehicle and exited the parking lot,

      leaving Johnson on the ground. The entire incident was recorded by the

      Lowe’s security cameras.


[6]   Witnesses called 911, and Sergeant Neil Graber and Officer Andrew Hines with

      the South Bend Police Department initiated a traffic stop 2 of Easton and Noel’s

      vehicle. During the traffic stop, Officer Hines retrieved a black handgun on the

      driver’s side floorboard of the vehicle. During an interview with officers at the

      police station, Easton admitted he shot Johnson.




      2
       Officers were dispatched to the shooting at Lowe’s and were provided a description of Easton’s vehicle, a
      white SUV, which was also the description of Johnson’s vehicle. Officers initiated two separate traffic stops
      of both white vehicles.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020                      Page 3 of 8
[7]   The State charged Easton with Count I, carrying a handgun without a license, a

      class A misdemeanor; Count II, pointing a firearm, a Level 6 felony; Count III,

      battery by means of a deadly weapon, a Level 5 felony; Count IV, battery

      resulting in serious bodily injury, a Level 5 felony; Count V, criminal

      recklessness, a Level 6 felony; and Count VI, aggravated battery, a Level 3

      felony.


[8]   Easton’s jury trial commenced on December 16, 2019. Easton pursued a theory

      of self-defense; however, the jury rejected Easton’s claim of self-defense and

      found him guilty on all charged counts. Due to double jeopardy concerns, the

      trial court entered judgment of conviction only for carrying a handgun without

      a license, a class A misdemeanor; criminal recklessness, a Level 6 felony; and

      aggravated battery, a Level 3 felony. The trial court sentenced Easton to nine

      years to the Department of Correction with nine years suspended on Count VI,

      two years suspended on Count V, and 365 days suspended on Count I, all to

      run consecutively. Easton now appeals.


                                                  Analysis
[9]   Easton argues the evidence is insufficient to sustain his convictions because the

      State failed to rebut his claim of self-defense. The standard of review to

      challenge the sufficiency of the evidence to rebut a claim of self-defense is the

      same standard we use for any claim of insufficient evidence. Quinn v. State, 126
N.E.3d 924, 927 (Ind. Ct. App. 2019). To analyze a claim of insufficient

      evidence to support a conviction, we must consider only the probative evidence

      and reasonable inferences which support the judgment. Sallee v. State, 51
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020   Page 4 of 8
N.E.3d 130, 133 (Ind. 2016). “It is the factfinder’s role, not that of appellate

       courts, to assess witness credibility and weigh the evidence to determine

       whether it is sufficient to support a conviction.” Id. “When a claim of self-

       defense is raised and finds support in the evidence, the State has the burden of

       negating at least one of the necessary elements.” Wilson v. State, 770 N.E.2d
799, 800 (Ind. 2002). The State may meet its burden by directly rebutting the

       defense, by showing the act was not in self-defense, or by relying on the

       sufficiency of its evidence in chief. King v. State, 61 N.E.3d 1275, 1283 (Ind. Ct.

       App. 2016), trans. denied. “If a defendant is convicted despite his claim of self-

       defense, this Court will reverse only if no reasonable person could say that self-

       defense was negated by the State beyond a reasonable doubt.” Wilson, 770
N.E.2d at 800-01.


[10]   A valid claim of self-defense is legal justification for an otherwise criminal act.

       Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). Indiana Code Section 35-

       41-3-2(c) provides:


               A person is justified in using reasonable force against any other
               person to protect the person or a third person from what the
               person reasonably believes to be the imminent use of unlawful
               force. However, a person:


               (1) is justified in using deadly force; and


               (2) does not have a duty to retreat;


               if the person reasonably believes that that force is necessary to
               prevent serious bodily injury to the person or a third person or
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020   Page 5 of 8
               the commission of a forcible felony. No person in this state shall
               be placed in legal jeopardy of any kind whatsoever for protecting
               the person or a third person by reasonable means necessary.


       Indiana Code Section 35-31.5-2-85 defines deadly force as “force that creates a

       substantial risk of serious bodily injury.” Shooting a handgun in Johnson’s

       direction multiple times created a substantial risk of serious bodily injury. As

       such, we examine whether Easton was justified in using deadly force.


[11]   A defendant is required to show three facts when they raise a claim of self-

       defense. The defendant must show he: (1) was in a place where he had a right

       to be; (2) acted without fault; and (3) had a reasonable fear of death or serious

       bodily injury. McCullough v. State, 985 N.E.2d 1135, 1138 (Ind. Ct. App. 2013)

       (citation omitted), trans. denied. A claim of self-defense is justified when a

       person reasonably believes that use of force is necessary to protect himself or a

       third person. Hensen v. State, 786 N.E.2d 274, 277 (Ind. 2003). “[T]he amount

       of force that an individual may use to protect himself must be proportionate to

       the urgency of the situation.” Pinkston v. State, 821 N.E.2d 830, 842 (Ind. Ct.

       App. 2004), trans. denied. “When a person uses more force than is reasonably

       necessary under the circumstances, the right of self-defense is extinguished.” Id.


[12]   Easton argues that the State failed to negate his self-defense argument and that

       the evidence at trial was not sufficient to sustain the burden of proof. First,

       Easton failed to prove he acted without fault when he responded to his father’s

       fistfight with deadly force. According to Easton, Johnson dropped the paint

       sticks he was carrying and hit Noel in the head. Easton, however, also testified

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020   Page 6 of 8
       on cross-examination that he retrieved the handgun and approached the two

       men before the argument and altercation began. Accordingly, Easton failed to

       prove that he acted without fault because, by his own account, he retrieved a

       deadly weapon before Johnson and Noel argued and fought; he interjected

       himself into Johnson’s and Noel’s fisticuffs; and he responded to a thrown

       punch with deadly force.


[13]   Easton failed to prove he was in reasonable fear of death or serious bodily

       injury when he shot Johnson. According to Easton, he was only threatened by

       the tone of Johnson’s voice, which was “loud and angry”. Tr. Vol. III p. 82.

       Although the Lowe’s surveillance video does not provide a clear view of

       Johnson striking Noel in the head, it does show Johnson and Noel briefly

       engaged in a fistfight. This fistfight lasted only a few seconds, included just one

       punch, and did not hurt Noel. Johnson made no threatening action toward

       Easton or Noel that would prompt a reasonable fear of death or serious bodily

       injury to Easton or Noel. See McCullough, 985 N.E.2d at 1138. The tense

       conversation and single punch between Johnson and Noel are insufficient to

       justify Easton’s use of deadly force against Johnson. Easton’s use of deadly

       force was not proportionate to the threat. See Pinkston, 821 N.E.2d at 842.

       Because Easton used more force than was reasonably necessary under the

       circumstances, Easton’s right of self-defense was extinguished. Id.


[14]   Furthermore, we note that “[a] person claiming self-defense cannot reasonably

       base a belief that the threat is imminent on the actions of another who has

       withdrawn from the confrontation.” Henson, 786 N.E.2d at 277. Easton

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020   Page 7 of 8
       concedes he continued to fire at Johnson even after Johnson retreated from

       Noel.


[15]   Ultimately, the State submitted sufficient evidence to negate Easton’s self-

       defense claim. Easton’s argument is merely a request that we reweigh the

       evidence, which we cannot do. See Wilson, 770 N.E.2d at 801 (rejecting

       appellant’s argument that his use of deadly force was justified because appellant

       continued to shoot at a car that was attempting to leave the area).


                                                 Conclusion
[16]   The evidence is sufficient to support Easton’s convictions for carrying a

       handgun without a license, a Class A misdemeanor, criminal recklessness, a

       Level 6 felony, and aggravated battery, a Level 3 felony. We affirm.


[17]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-216 | August 3, 2020   Page 8 of 8